DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2 & 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6198305 (the ‘305 patent) in view of US 2014/0042338 (Shibata et al.).
Regarding claim 1, the ‘305 patent discloses a charged particle beam device comprising: a vacuum sample chamber that maintains an atmosphere around a sample to be irradiated with a charged particle beam in a vacuum state (multiple figures, element 200); and a preliminary exhaust chamber to which a vacuum pump for vacuuming an atmosphere of the sample introduced into the vacuum sample chamber is connected (multiple figures, element 100) wherein the vacuum sample chamber is a box-shaped body (multiple figures, element 200).
The ’305 publication does not disclose the vacuum chamber having a top plate, and a portion between the top plate and a side wall of the box-shaped body positioned below the top plate includes a portion in which the top plate and the side wall are not in contact with each other.  Shibata et al. disclose a vacuum sample chamber that is a box-shaped body including a top plate (multiple figures, elements 2a and 2b).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the sample chamber of the ‘305 patent to including the top plate of Shibata et al. so that the beam column could be isolated from vibrations of the sample chamber body.
Shibata et al. does not disclose that a portion between the top plate and a side wall of the box-shaped body positioned below the top plate includes a portion in which the top plate and the side wall are not in contact with each other.  However, the ‘305 patent discloses that a portion between the sides of the attached pressure chambers includes a portion in which the walls are not in contact with each other (multiple figures, element 110, 404).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘305 publication in view of Shibata 
Regarding claim 2, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, wherein the portion between the top plate and the side wall includes a portion in which the top plate and the side wall are in contact with each other, and the top plate is supported by the contact portion with the side wall (obvious based fig. 6, 9-10, and 13-14 of the ‘305 publication, which include contact portions between the connected chamber walls).
Regarding claim 3, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 2, wherein the contactless portion is provided on the side wall to which the preliminary exhaust chamber is connected (obvious because this is the side with the highest pressure differential).
Regarding claim 4, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 3, wherein the contactless portion is formed on the side wall near the top plate to which the preliminary exhaust chamber is connected, as viewed from an optical axis direction of the charged particle beam (obvious this is the area of highest pressure differential).
Regarding claim 5, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, wherein a vacuum sealing material is arranged between the top plate and the side wall to be in contact with the top plate and the side wall (multiple figures, element 103).
Regarding claim 6, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 5, wherein the vacuum sealing material is an O-ring (multiple figures, element 103).
Regarding claim 7, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 5, wherein an attenuating material is arranged in the contactless portion to be in contact with the top plate and the side wall (multiple figures, element 103).
Regarding claim 8, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, wherein a supporting member that supports the top plate is provided on at least one of an inside and an outside of the box-shaped body (obvious in view of fig. 6-9 and 13-14, which show additional supporting members).
Regarding claim 9, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, further comprising: a measurement reference provided on the top plate (Shibata et al, fig. 2, element 33); a stage on which the sample arranged in the vacuum sample chamber and to be irradiated with the charged particle beam is placed (the ‘305 publication, unlabeled, and Shibata et al. fig. 2, elements 5 & 6); a mirror provided on the stage (Shibata et al., fig. 2, element 17); a laser interferometer that irradiates the measurement reference and the mirror with laser 
 Regarding claim 10, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, further comprising: a deflector that deflects an irradiation position with the charged particle beam applied to the sample (inherent in a scanning electron microscope); a measurement reference provided on the top plate (Shibata et al, fig. 2, element 33); a stage on which the sample arranged in the vacuum sample chamber and to be irradiated with the charged particle beam is placed (the ‘305 publication, unlabeled, and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the charged particle beam device of the ‘305 publication to include the differential laser interferometer of Shibata et al. to measure the location of the sample with respect to the beam column, as this dimension is crucial to accurate sample processing or imaging, as disclosed in Shibata et al. (‘As for the apparatus which requires high inspection precision, a laser differential dimension measurement scheme has been proposed. In the laser differential dimension measurement scheme, a moving mirror for measuring beam is mounted on a moving stage and a plane mirror for reference beam is disposed in a column or in the vicinity of the column. This scheme aims at reducing the influence of vibration of the column and the influence of drift caused by a temperature change in the column or a table in the vicinity of the place where the column is mounted.’ P 4).
Shibata et al. does not disclose controlling the deflector so that the irradiation position with the charged particle beam is deflected between the measurement reference and the laser interferometer, which is obtained based on the irradiation of the measurement reference and the mirror with laser.  Shibata et al. discloses controlling the sample position instead.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Shibata et al. to control the deflection instead because it is the relative movement of the beam and the sample that matters, and controlling the deflection or the sample position are interchangeable ways of making the relative change.
Regarding claim 11, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, further comprising: a laser interferometer that is provided on the top plate (Shibata et al, fig. 2, elements 19 & 33); a stage on which the sample arranged in the vacuum sample chamber and to be irradiated with the charged particle beam is placed (the ‘305 publication, unlabeled, and Shibata et al. fig. 2, elements 5 & 6); a mirror provided on the stage and irradiated with laser of the laser interferometer (Shibata et al., fig. 2, element 17); a laser interferometer that irradiates the measurement reference and the mirror with laser (Shibata et al., fig. 2, element 19); and a control device that controls a position of the stage according to a change of a difference between a distance between the measurement reference and the laser interferometer and a distance between the mirror and the laser interferometer, which is obtained based on the irradiation of the measurement reference and the mirror with laser (Shibata et al, fig. 2, element 20).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the charged particle beam device of the ‘305 publication to include the differential laser interferometer of Shibata et al. to measure the location of the sample with respect to the beam column, as this dimension is crucial to accurate sample processing or imaging, as disclosed in Shibata et al. (‘As for the apparatus which requires high inspection precision, a laser differential dimension measurement scheme has been proposed. In the laser differential dimension measurement scheme, a moving mirror for measuring beam is mounted on a moving stage and a plane mirror for reference beam is disposed in a column or in the vicinity of the column. This scheme aims at reducing the influence of vibration of the column and the influence of drift caused by a temperature change in the column or a table in the vicinity of the place where the column is mounted.’ P 4).
Regarding claim 12, the ‘305 publication in view of Shibata et al. discloses the charged particle beam device according to claim 1, further comprising: a deflector that deflects an irradiation position with the charged particle beam applied to the sample (inherent in a scanning electron microscope); a laser interferometer that is provided on the top plate (Shibata et al, fig. 2, elements 19 & 33); a stage on which the sample arranged in the vacuum sample chamber and to be irradiated with the charged particle beam is placed (the ‘305 publication, unlabeled, and Shibata et al. fig. 2, elements 5 & 6); a mirror provided on the stage and irradiated with laser of the laser interferometer (Shibata et al., fig. 2, element 17); a laser interferometer that irradiates the measurement reference and the mirror with laser (Shibata et al., fig. 2, element 19); and a control device (Shibata et al, fig. 2, element 20).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the charged particle beam device of the ‘305 publication to include the differential laser interferometer of Shibata et al. to measure the location of the sample with respect to the beam column, as this dimension is crucial to accurate sample processing or imaging, as disclosed in Shibata et al. (‘As for the apparatus which requires high inspection precision, a laser differential dimension measurement scheme has been proposed. In the laser differential dimension measurement scheme, a moving mirror for measuring beam is mounted on a moving stage and a plane mirror for reference beam is disposed in a column or in the vicinity of the column. This scheme aims at reducing the influence of vibration of the column and the influence of drift caused by a temperature change in the column or a table in the vicinity of the place where the column is mounted.’ P 4).
Shibata et al. does not disclose controlling the deflector so that the irradiation position with the charged particle beam is deflected between the measurement reference and the laser interferometer, which is obtained based on the irradiation of the measurement reference and the mirror with laser.  Shibata et al. discloses controlling the sample position instead.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Shibata et al. to control the deflection instead because it is the relative movement of the beam and the sample that matters, and controlling the deflection or the sample position are interchangeable ways of making the relative change.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0169832 (Shimoda) discloses the use of secondary pressure chambers to overcome deformations caused by pressure changes.  US 2020/00006031 (Izumi et al.) discloses beam column supports to reduce deformations from pressure changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896